TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00598-CR


Ronald Dale Salmons, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 04-054-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

In June 2004, Ronald Dale Salmons was placed on deferred adjudication supervision
after he pleaded guilty to aggravated sexual assault of a child.  On February 9, 2005, Salmons
was adjudged guilty and sentenced to twenty-five years in prison after he pleaded true to the
allegations in the State's motion to adjudicate.  Salmons waived his right of appeal from the
adjudication of guilt.
On June 20, 2007, Salmons filed a pro se motion for permission to withdraw his
guilty plea.  By this motion, Salmons sought to withdraw both his original guilty plea and his plea
of true to the motion to adjudicate on the grounds that the trial court was without jurisdiction and
his counsel rendered ineffective assistance.  The district court took no action on the motion.  On
October 11, 2007, Salmons filed a pro se notice of appeal.
It is too late for Salmons to perfect an appeal from his conviction, even if he had not
waived the right.  See Tex. R. App. P. 26.2(a).  Under the circumstances, Salmons must seek relief
from his final felony conviction by means of a post-conviction habeas corpus application.  See
Tex. Code Crim. Proc. Ann. art. 11.07, § 5 (West 2005).
The appeal is dismissed.


				__________________________________________
				G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   October 30, 2007
Do Not Publish